internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-132456-03 date date in re legend husband wife daughter trust son trust daughter son date year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured cpa plr-132456-03 corporate trustee law firm law firm dear this is in response to your letter dated date sent on behalf of husband and the estate of wife requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of generation-skipping_transfer gst_exemption to lifetime transfers made to two irrevocable trusts the facts and representations submitted are summarized as follows on date of year husband and wife as grantors established daughter trust and son trust daughter trust was an irrevocable_trust intended to benefit daughter and her children and son trust was an irrevocable_trust intended to benefit son and his children other than the beneficiaries the provisions of each trust are identical section a article ii of the trusts provides that after the death of the initial beneficiary the trust shall be held for the beneficiary’s descendants section a article iii paragraph a-1 of the trusts provides that during the initial beneficiary’s lifetime if the initial beneficiary or any of his or her descendants is in need of money for reasonable support the corporate trustee shall pay to the initial beneficiary or the descendant such part of the trust as may be necessary to meet the need section a article iii paragraph a-2 of the trusts provides that the initial beneficiary shall have a testamentary power to appoint three quarters of the principal and any undistributed_income of the trust estate remaining at his or her death to or for the benefit of any one or more persons excluding the initial beneficiary’s estate creditors or creditors of the initial beneficiary’s estate section a article iii paragraph a-3 of the trusts provides that after the death of the initial beneficiary the trustee shall first distribute such portion of the trust estate in such manner as the initial beneficiary has effectively appointed the trustee shall divide the portion of the remaining balance of the trust estate into shares for the initial beneficiary’s then living descendants according to the principle of representation if no such descendant is then living the trustee shall divide such property into shares for the grantors’ then living descendants plr-132456-03 husband and wife transferred the following amounts to daughter trust in year sec_1 through year year year dollar_figurea dollar_figureb dollar_figurec husband and wife transferred the following amounts to son trust in year sec_1 through year year year dollar_figurea dollar_figured dollar_figureb timely form sec_709 united_states gift and generation-skipping_transfer_tax return were not filed for the year transfers law firm drafted the trust instruments husband and the estate of wife represent that law firm advised husband and wife that any transfers to the trusts would be exempt from gst tax but did not inform husband and wife that they were required to allocate their gst_exemption to the transfers in order to make the trusts gst exempt husband and the estate of wife represent that cpa was their tax preparer and that cpa had knowledge of the initial transfers husband and the estate of wife represent that they relied on cpa to prepare any necessary individual tax returns for for the transfers to the trusts in year through year the amounts that were transferred to the trusts were subject_to the beneficiaries’ rights of withdrawal in amounts that qualified for the annual exclusion under sec_2503 husband and wife did not file form sec_709 for those years in year cpa discovered that no gift_tax returns had been filed reporting the transfers in year cpa prepared a year form_709 for husband and for wife that reported the transfers in year to daughter trust and son trust on the form sec_709 husband and wife consented to treat the gifts made in year as being made one-half by each pursuant to sec_2513 of the internal_revenue_code cpa failed to allocate any of husband’s or wife’s respective gst_exemption to such transfers in year husband and wife retained new legal counsel law firm law firm discovered numerous errors concerning the reporting or non-reporting of the previous transfers husband and the estate of wife have requested an extension of time under sec_2642 and sec_301_9100-3 to allocate husband and wife’s available gst_exemption equivalent to the transfers to the trusts made in year through year based on the value of the transferred assets as of the date of the original transfers plr-132456-03 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-132456-03 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and the estate of wife are granted an extension of time of sixty days from the date of this letter to make retroactive_allocations of husband’s and wife’s available gst_exemption with respect to the transfers to daughter trust and son trust in year sec_1 through the allocation will be effective as of the dates of the transfers to the trust in year sec_1 through and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to the transfers to the trusts with respect to the year transfers the allocations should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio with respect to the transfers in year sec_2 through the allocations should be made on form sec_709 filed at the same address a copy of this letter should be attached to each form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-132456-03 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
